DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Rejections
All rejections pertaining to claim 2 are moot because the claim was cancelled in view of the amendments filed on 6/14/22.
The rejections of claims 2-3, 13-14 and 19-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are hereby withdrawn in view of the claim amendments filed on 6/14/22.
	The rejections of:
Claims 1-5, 7-8, 15-16 and 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Kshirsagar et al. (WO 2013/065029; published: 5/10/13);
Claims 1-8, 14-17 and 20-21 under 35 U.S.C. 103 as being unpatentable over Kshirsagar et al. (WO 2013/065029; published: 5/10/13);  
Claims 9-12 and 18-19 under 35 U.S.C. 103 as being unpatentable over Kshirsagar et al. (WO 2013/065029; published: 5/10/13) as applied to claims 1-8, 14-17 and 20-21 above, and further in view of Horn (US 2018/0098937); and
Claim 9 under 35 U.S.C. 103 as being unpatentable over Kshirsagar et al. (WO 2013/065029; published: 5/10/13; of record), in view of Muo et al. (CN 104083396; published: 10/8/14; of record)
are hereby withdrawn in view of the claim amendments filed on 6/14/22.
The provisional rejection of claims 1-21 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 17/458,289 is hereby withdrawn in view of the Terminal Disclaimer filed on 6/14/22.

Terminal Disclaimer
The terminal disclaimer filed on 6/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 17/458,289 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112(d)
Applicant’s claim amendments have necessitated the following new grounds of rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is newly rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 recites “…the hyaluronic acid is about 360 kDa to about 1000 kDa”. Although the instant specification does not specifically define the term “about”, one of ordinary skill in the art would understand that such mean +/- 10% of the value. Therefore, “about 1000 kDa” does not further limit the range recited in the independent claim: “less than about 1000 kDa”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 1, 3-8, 10-17 and 20-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar et al. (WO 2013/065029; published: 5/10/13; of record), in view of Muo et al. (CN 104083396; published: 10/8/14; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kshirsagar et al. is directed to a fixed dose combination containing moxifloxacin and prednisolone for treatment of ocular infections (Title). Kshirsagar et al. teach an ophthalmic suspension containing moxifloxacin hydrochloride (eq. to moxifloxacin; 0.5% w/w dissolved) and prednisolone acetate (1.0% w/v suspended) (limitations of instant claims 1c; Example 1). The suspension comprises: disodium edetate (0.1 mg/mL; claims 1d and 8), polysorbate 80 (1.0 mg/mL; claims 1b, 4-5 and 16), and hypromellose (i.e., an ionic suspension agent; 1.0 mg/mL; claims 1a and 3). It is noted that the composition further comprises hydroxypropyl beta-cyclodextrin (5.0 mg/mL), which is taught to be a solubilizing agent (not a suspending agent). The amounts of polysorbate 80 and hypromellose reads on the weight ratio of instant claim 7. Kshirsagar et al. teach that the ophthalmic compositions have an osmolarity from 200 to 400 mOsm/L (limitation of instant claim 15).
With regards to the stabilizing effect of moxifloxacin or pharmaceutically acceptable salt by the chelating agent (e.g., EDTA) (instant claim 20), the MPEP states the following (MPEP §2112(I)):
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Kshirsagar et al. teach the same chelating agent and active agents in the same amount and therefore, in view of MPEP §2112, claim a new property for such known composition (e.g., stabilizing of moxifloxacin), which is inherently present in the prior art, does not necessarily make the claim patentable.
With regards to instant claim 21, Kshirsagar et al. teach that both active agents are contained in the same container and the suspension composition is formulated in a manner that allows for topical activity. 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Kshirsagar et al. do not teach the claimed weight ratio of moxifloxacin to the combination of ionic suspension agent(s) and non-ionic suspension agent(s) as required by instant claim 6; the exact weight% of moxifloxacin and/or prednisolone as required by instant claim 14; and the concentration of polysorbate 80 as required by instant claim 17.
Kshirsagar et al. do not teach wherein at least one of the ionic suspension agents comprises an effective amount of, for example, hyaluronic acid, wherein the at least one ionic suspension agent is mostly (i.e., more than 50%) composed of hyaluronic acid component; wherein the hyaluronic acid is in a concentration of about 2 to 20 mg/mL and wherein the hyaluronic acid has an average molecular weight of about 360 to about 1000 kDa or less than about 1000 kDa, as required by instant claims 1 and 10-12. Kshirsagar et al. do not teach wherein the composition further comprises about 5-50 mg/mL chondroitin sulfate, as required by instant claim 13. However, such deficiencies are cured by Muo et al.
Muo et al. is directed to corneal surface protectant as well as preparation method and application thereof (Title). Muo et al. teach that sodium hyaluronate (MW 200-1,200 kDa; 5-100 mg/mL; Example 1: 500,000 Da or 500 kDa) and chondroitin sulfate (MW 5-100 kD; 5-50 mg/mL) are preferably used in ophthalmic compositions as corneal surface protectants. Muo et al. teach that such corneal surface protecting agents can keep the corneal surface moist and keep the cornea good for a certain period of time.
The Examiner notes that since the prior art teaches the same ionic suspension agent, it must necessarily have the same properties, such as capability of significantly increasing the solubilization of the claimed pharmaceutical ingredients (limitation of instant claim 3). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The MPEP states the following (MPEP §2112(I)):
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY HYPERLINK "http://rdms-mpep-vip.uspto.gov/RDMS/detail/manual/MPEP/current/d0e201062"
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the concentration of moxiflaxacin: ionic/non-ionic suspension agents, moxifloxacin and/or prednisolone and polysorbate 80 as specified in claims 6, 14 and 17, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Kshirsagar et al. teach that moxifloxacin can range in an amount from about 0.05 to about 5 wt% and therefore, if, for example, 0.2 wt% of moxifloxacin was selected for the composition of Example 2, the weight ratio of moxifloxacin to ionic/non-ionic suspension agents would read on the claimed range. Furthermore, 0.1 wt% could be selected from the above range and such would read on the claimed concentration of moxifloxacin. Kshirsagar et al. teach that polysorbate 80 is introduced into suitable container and dissolved it in sufficient water for injection and stirred clear colorless solution was obtained (Example 1). The Applicants' specification provides no evidence that the selected concentration range in claims 6, 14 and 17 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous physical/chemical properties of various chemicals (e.g., solubility and concentration of selected active agents), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing a colorless composition and/or providing the desired biological effect.
The disclosures of Kshirsagar et al. and Muo et al. are each directed to topically applied ophthalmic compositions containing active agents. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate hyaluronic acid MW 200-1,200 kDa; 5-100 mg/mL) and chondroitin sulfate (MW 5-100 kD; 5-50 mg/mL) into the composition of Kshirsagar et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Muo et al. teach that such corneal surface protecting agents (HA and chondroitin sulfate) can keep the corneal surface moist and light transmissive for a certain period of time, which can advantageously reduce the frequency of water in the operation and therefore improves the comfort of the patient.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar et al. (WO 2013/065029; published: 5/10/13; of record) and Muo et al. (CN 104083396; published: 10/8/14; of record) as applied to claims 1, 3-8, 10-17 and 20-21 above, and further in view of Horn (US 2018/0098937; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kshirsagar et al. and Muo et al. teach the limitations of instant claims 1, 3-8, 10-17 and 20-21 (see above rejection for details). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Kshirsagar et al. and Muo et al. do not teach wherein the at least one of the ionic suspension agent further comprises carboxymethylcellulose, acacia gum, or a mixture of any or all thereof, as required by instant claim 9. Kshirsagar et al. do not teach wherein the composition further comprises 0.1-1% by weight polyoxylethylated castor oil of the composition, as required by instant claims 18-19. However, such deficiencies are cured by Horn.
Horn is directed to artificial tear, contact lens and drug vehicle compositions and methods of use thereof (Title). Horn teaches that the addition of viscosity agents such as hyaluronic acid provides a low shear non-Newtonian high viscosity between blinks and high shear low viscosity during blinks ([0097]). The low shear viscosity between blinks helps spread the present artificial tear compositions over the eye and the high shear viscosity during blinks prevents the break up and drainage of the evaporative shield ([0097]). Horn teaches that CMC, hyaluronates and gums are preferred viscosity agents ([0142]).
Horn teaches that 0.25% w/v polyoxyl 40 castor oil is optionally used as a drug vehicle.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine two compositions, each of which is taught by the prior art to be useful for the same purpose (hyaluronic acid component + carboxymethyl cellulose in the topically applied ophthalmic composition for the purpose of providing the desired viscosity), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06-I).
Based on the teachings of Horn, it would have been obvious to one of ordinary skill in the art to incorporate about 0.25 wt% of a polyoxyl-ethylated castor oil to achieve the predictable result of obtaining a composition suitable for topically applied ophthalmic composition.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617